PER CURIAM.
Rodney Victor Harris appeals the district court’s order granting summary judgment to defendants on Harris’s 42 U.S.C. § 1983 (2000) complaint and imposing sanctions on Harris under Fed. R.Civ.P. 11.* We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny Harris’s motion to supplement the record with circuit court transcripts, and dismiss the appeal on the reasoning of the district court. See Harris v. Sheriff of Giles County, No. CA-03-547-7 (W.D.Va. Feb. 11, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 We note that Harris filed this appeal prior to our imposition of monetary sanctions and a pre-filing injunction on him with respect to further actions in this court. See Harris v. Virginia State Bar, 102 Fed.Appx. 329 (4th Cir.2004).